DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 August 2022 has been entered.

Election/Restrictions

Claims 3, 8, 12, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 22 October 2021.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 9-11, 14-16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak et al. (hereinafter “Kwak” US 2007 / 0103405).

As pertaining to Claim 1, Kwak discloses (see Fig. 5) a display device, comprising a pixel circuit (450), the pixel circuit (450) comprising:
a first sub-pixel circuit (500) comprising a first driving transistor (M6), a second driving transistor (M1), and a first light-emitting unit (EL_R) electrically connected to the first driving transistor (M6) and the second driving transistor (M1);
a second sub-pixel circuit (501) comprising a third driving transistor (M6’), a switch transistor (M2’), and a second light-emitting unit (EL_B) electrically connected to the third driving transistor (M6’) and the switch transistor (M2’),
a first data line (DRn), providing a first data voltage (see (DRn)) to the first light-emitting unit (EL_R); and
a second data line (DBn), providing a second data voltage (see (DBn)) to the second light-emitting unit (EL_B),
wherein a first gate terminal of the first driving transistor (M6) of the first sub-pixel circuit (500) is directly connected to a second gate terminal of the third driving transistor (M6’) of the second sub-pixel circuit (501),
wherein a first terminal (i.e., a right terminal) of the switch transistor (M2’) of the second sub-pixel circuit (501) is directly connected to the first gate terminal of the first driving transistor (M6) of the first sub-pixel circuit (500), and a second terminal (i.e., a left terminal) of the switch transistor (M2’) of the second sub-pixel circuit (501) is directly connected to the second data line (DBn; see Page 6, Para. [0075]-[0078] and Page 6 through Page 7, Para. [0083]-[0086], [0088], and [0091]-[0093]).

As pertaining to Claim 5, Kwak discloses (see Fig. 5) that the first driving transistor (M6) and the second driving transistor (M1) of the first sub-pixel circuit (500) are connected to different system voltages (see (Vinit) and (ELVDD); and see Page 6, Para. [0078]).

As pertaining to Claim 6, Kwak discloses (see Fig. 5) that the first sub-pixel circuit (500) is disposed in a first sub-pixel (i.e., a red sub-pixel; see (EL_R)), the second sub-pixel circuit (501) is disposed in a second sub-pixel (i.e., a green and/or blue sub-pixel circuit; see (EL_G) and (EL_B)), and the first sub-pixel (i.e., the red sub-pixel) and the second sub-pixel (i.e., the green and/or blue sub-pixel) displays different colors (i.e., red and green/blue; see Page 7, Para. [0092]-[0093]).

As pertaining to Claim 7, Kwak discloses (see Fig. 5) that the first sub-pixel (i.e., a red sub-pixel; see (EL_R)) displays red (see (EL_R)), and the second sub-pixel (i.e., a green and/or blue sub-pixel circuit; see (EL_G) and (EL_B)) displays green (see (EL_G); also again, see Page 7, Para. [0092]-[0093]).

As pertaining to Claim 9, Kwak discloses (see Fig. 5) that the first sub-pixel circuit (500) further comprises a switch transistor (M2),
a first terminal (i.e., a lower terminal) of the first driving transistor (M6) is electrically connected to a first system voltage (Vinit), a second terminal (i.e., an upper terminal) of the first driving transistor (M6) is electrically connected (i.e., via path (M3, M1, M5, M7)) to the first light-emitting unit (EL_R);
a first terminal (i.e., an upper terminal) of the second driving transistor (M1) is electrically connected (i.e., via path (M3, M6)) to the first system voltage (Vinit), a second terminal (i.e., a lower terminal) of the second driving transistor (M1) is electrically connected (i.e., via path (M5, M7)) to the first light-emitting unit (EL_R), and
a first terminal (i.e., a right terminal) of the switch transistor (M2) of the first sub-pixel circuit (500) is electrically connected (i.e., via path (M1, M3)) to a fourth gate terminal of the second driving transistor (M1), a second terminal (i.e., a left terminal) of the switch transistor (M2) of the first sub-pixel circuit (500) is electrically connected to the first data line (DRn), and a control terminal of the switch transistor (M2) of the first sub-pixel circuit (500) is electrically connected to a scan line (Sm; again, see Page 6, Para. [0075]-[0078] and Page 6 through Page 7, Para. [0083]-[0086], [0088], and [0091]-[0093]).

As pertaining to Claim 10, Kwak discloses (see Fig. 5) that a first terminal (i.e., a lower terminal) of the third driving transistor (M6’) of the second sub-pixel circuit (501) is electrically connected to the first system voltage (Vinit), a second terminal (i.e., an upper terminal) of the third driving transistor (M6’) of the second sub-pixel circuit (501) is electrically connected (i.e., via path (M3’, M1’, M5’)) to the second light-emitting unit (EL_B), and
the first terminal (i.e., a right terminal) of the switch transistor (M2’) of the second sub-pixel circuit (501) is electrically connected to the second gate terminal of the third driving transistor (M6’) of the second sub-pixel circuit (501; again, see Page 6, Para. [0075]-[0078] and Page 6 through Page 7, Para. [0083]-[0086], [0088], and [0091]-[0093]).

As pertaining to Claim 11, Kwak discloses (see Fig. 5) that the first sub-pixel circuit (500) further comprises a switch transistor (M2),
a first terminal (i.e., a lower terminal) of the first driving transistor (M6) is electrically connected to a second system voltage (Vinit), a second terminal (i.e., an upper terminal) of the first driving transistor (M6) is electrically connected (i.e., via path (M3, M1, M5, M7)) to the first light-emitting unit (EL_R);
a first terminal (i.e., an upper terminal) of the second driving transistor (M1) is electrically connected (i.e., via path (M4)) to a first system voltage (ELVDD), a second terminal (i.e., a lower terminal) of the second driving transistor (M1) is electrically connected (i.e., via path (M5, M7)) to the first light-emitting unit (EL_R), and
a first terminal (i.e., a right terminal) of the switch transistor (M2) of the first sub-pixel circuit (500) is electrically connected (i.e., via path (M1, M3)) to a fourth gate terminal of the second driving transistor (M1), a second terminal (i.e., a left terminal) of the switch transistor (M2) of the first sub-pixel circuit (500) is electrically connected to the first data line (DRn), and a control terminal of the switch transistor (M2) of the first sub-pixel circuit (500) is electrically connected to a scan line (Sm; again, see Page 6, Para. [0075]-[0078] and Page 6 through Page 7, Para. [0083]-[0086], [0088], and [0091]-[0093]).

As pertaining to Claim 14, Kwak discloses (see Fig. 5) that the first sub-pixel circuit (500) further comprises a switch transistor (M2) electrically connected to the first data line (DRn; see Page 6, Para. [0084]).

As pertaining to Claim 15, Kwak discloses (see Fig. 5) that when the second data voltage (see (DBn)) is provided to the second data line (DBn), the first driving transistor (M6) of the first sub-pixel circuit (500) generates a first driving current (i.e., an arbitrary driving current according to (Vinit)), the third driving transistor (M6’) of the second sub-pixel circuit (501) generates a second driving current (i.e., an arbitrary driving current according to (Vinit)), and the first driving current is smaller than the second driving current (again, see Page 6, Para. [0075]-[0078]; and note that the driving current is dependent upon the data voltages (DRn, DGn, DBn); thus, the first driving current can be smaller than the second driving current according to the data voltages applied to the sub-pixels).

As pertaining to Claim 16, Kwak discloses (see Fig. 5) that the voltage level of the first gate terminal of the first driving transistor (M6) is adjusted according to the voltage level of the second gate terminal of the third driving transistor (M6’; again, see Page 6, Para. [0075]-[0078]).

As pertaining to Claim 18, Kwak discloses (see Fig. 5) that the voltage level of the first gate terminal of the first driving transistor (M6) of the first sub-pixel circuit (500) is the same as the voltage level of the second gate terminal of the third driving transistor (M6’) of the second sub-pixel circuit (501; again, see Page 6, Para. [0075]-[0078]).

As pertaining to Claim 19, Kwak discloses (see Fig. 5) that the voltage level of the first gate terminal of the first driving transistor (M6) is adjusted according to the second data voltage (DBn) provided by the second data line (see (DBn); and again, see Page 6, Para. [0075]-[0078] and note that the first gate terminal of (M6) is connected to the second data line (DBn) via (M2’)).

As pertaining to Claim 20, Kwak discloses (see Fig. 5) that the first gate terminal of the first driving transistor (M6) of the first sub-pixel circuit (500) receives the second data voltage (DBn) provided by the second data line (see (DBn)) through the switch transistor (M2’) of the second sub-pixel circuit (501; again, see Page 6, Para. [0075]-[0078] and Page 7, Para. [0091]-[0093]; and see Fig. 6).

As pertaining to Claim 21, Kwak discloses (see Fig. 5) that a control terminal (i.e., a gate terminal) of the switch transistor (M2) of the first sub-pixel circuit (500) is electrically connected to a scan line (Sm), and a control terminal (i.e., a gate terminal) of the switch transistor (M2’) of the second sub-pixel circuit (501) is electrically connected to the scan line (Sm; again, see Page 6, Para. [0075]-[0078]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Choi et al. (hereinafter “Choi” US 7,221,337).

As pertaining to Claim 4, Kwak does not disclose the first driving transistor having a first channel width and a first channel length, the third driving transistor having a third channel width and a third channel length, a ratio of the first channel width to the first channel length is smaller than a ratio of the third channel width and to the third channel length.
However, in the same field of endeavor, Choi discloses (see Fig. 4) a display device comprising a first sub-pixel circuit (see (G)) and a second sub-pixel circuit (see (R)), wherein a driving transistor (T2’’) of the first sub-pixel circuit (G) has a ratio of a channel width to a channel length that is smaller than a ratio of a channel width to a channel length of a driving transistor (T2’) of the second sub-pixel circuit (R; see Col. 3, Ln. 28-67 through Col. 4, Ln. 1-8 through Col. 4, Ln. 1-31; and note that the (R), (G), and (B) sub-pixel circuits can have greater or smaller relative channel width to length ratios depending on a desired brightness characteristic and/or white balance).  It is a goal of Choi to provide a means of obtaining accurate color realization by controlling the dimensions of each of the driving transistors associated with respective color sub-pixels thereby simplifying the design of a data driving circuit and lowering manufacturing costs of the display device (see Col. 5, Ln. 21-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kwak with the teachings of Choi such that the first driving transistor has a first channel width and a first channel length, the third driving transistor has a third channel width and a third channel length, a ratio of the first channel width to the first channel length is smaller than a ratio of the third channel width and to the third channel length, in order to obtain accurate color realization, simplifying the design of the data driving circuit, and lowering manufacturing costs of the display device.

As pertaining to Claim 17, Kwak does not disclose that the first driving transistor has a first channel width and a first channel length, the second driving transistor has a second channel width and a second channel length, a ratio of the first channel width to the first channel length is different from a ratio of the second channel width to the second channel length.
However, in the same field of endeavor, Choi discloses (see Fig. 4) a display device comprising a first sub-pixel circuit (see (G)) and a second sub-pixel circuit (see (R)), wherein a driving transistor (T2’’) of the first sub-pixel circuit (G) has a ratio of a channel width to a channel length that is different from a ratio of a channel width to a channel length of a driving transistor (T2’) of the second sub-pixel circuit (R; see Col. 3, Ln. 28-67 through Col. 4, Ln. 1-8 through Col. 4, Ln. 1-31; and note that the (R), (G), and (B) sub-pixel circuits can have greater or smaller relative channel width to length ratios depending on a desired brightness characteristic and/or white balance).  It is a goal of Choi to provide a means of obtaining accurate color realization by controlling the dimensions of each of the driving transistors associated with respective color sub-pixels thereby simplifying the design of a data driving circuit and lowering manufacturing costs of the display device (see Col. 5, Ln. 21-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kwak with the teachings of Choi such that the first driving transistor has a first channel width and a first channel length, the second driving transistor has a second channel width and a second channel length, a ratio of the first channel width to the first channel length is different from a ratio of the second channel width to the second channel length, in order to obtain accurate color realization, simplifying the design of the data driving circuit, and lowering manufacturing costs of the display device.

Response to Arguments

Applicant’s arguments with respect to Claims 1, 4-7, 9-11, and 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The applicant has argued (see Remarks at Pages 10 through 14) that the reference to Chen et al. (US 2019 / 0035333), previously relied upon by the examiner, does not teach or fairly suggest the pixel circuit recited in independent Claim 1.  Respectfully, this argument is moot as the teachings of Kwak, as newly relied upon in the above rejections, plainly disclose all of the features of at least independent Claim 1.  Therefore, the rejection of Claims 1, 4-7, 9-11, and 14-21 is maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622